DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to remarks filed on 05/26/2020. Claims 1-21 are pending in the instant application. Claim 1 is the sole independent claim. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Suggestion
At claim 1, line 3; the Examiner suggests the following amendment: DELETE --“in”--
At claim 1, line 5; the Examiner suggests the following amendment: DELETE --“in”--
At claim 1, line 7; the Examiner suggests the following amendment: DELETE --“in”--
At claim 1, line 8; after “each” and before “the”: INSERT “of”; change “group” to “groups”
At claim 1, line 9; after “each” and before “the”: INSERT “of”; change “group” to “groups”
At claim 1, line 10; after “each” and before “the”: INSERT “of”; change “group” to “groups”
At claim 1, line 11; delete “integer”; replace with “integers”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Li et al. (US 20150310297 A1).
Regarding Claim 1: Li discloses a method for determining a foreground image and a background image (Refer to para [013]; “the present embodiments relate to a system and method for estimating background image content in a foreground detection process performed on a video sequence employing foreground-aware statistical models.”) the method comprising: generating a characteristic data of each of N sub-region images of in an interested region of N parent images (Refer to Figure 4, numeral 60) classifying the N sub-region images to image groups of in M image groups according to the characteristic data of each of the N sub-region images (Refer to Figure 4, numeral 62) obtaining a motion level of each of the M image groups according to a motion area of in each of the N sub-region images (Refer to para [041]; “As such, this module outputs a binary mask FG.sub.t 42 with the same pixel dimensions as the incoming frame, with ON (OFF) values at foreground (background) pixel locations. In order to remove the effect of noise and spurious sources of motion, as well as to fill any holes that occur in foreground objects, this module 34 can additionally implement morphological operations such as erosions, dilations, hole filling and convex hull determination. FIGS. 5(a)-5(c) illustrate the operational effect of the fit test module 34. In order to achieve a graphical representation of the estimated background model, the mode of the distribution at each pixel is 

Regarding Claim 2: Li discloses a sub-region image classified to a background image group is a background image, and a sub-region image classified to a foreground image group is a foreground image (Refer to para [019]; “With reference to FIG. 1, a traditional process for background estimation and updating, and foreground detection is illustrated. This prior art system 10 utilizes video data from a plurality of frames including a set of precedent frames 12 (F.sub.t-1 - - - F.sub.t-4) to establish a background model BG.sub.t of 14. A current frame F.sub.t 16 is provided to the fit test module 18 along with a background model 14 to generate the current foreground mask FG.sub.t 20. The background model BG.sub.t, along with frame F.sub.t are input to the model update module 24, i.e., BG.sub.t+1 22, is generated by background model update module 24 with only inputs from the current background model 14 and the current frame 16. It is noteworthy that the current foreground mask 20 is not employed by the background update module 24 to generate the next subsequent background model 22. The background models 14, 22 are sets of pixel-wise statistical models, the foreground mask is a binary image representation, and the frames 12, 16 are grayscale/color images.”).

Regarding Claim 3: Li discloses the M image groups respectively correspond to M data sections (Refer to para [034]; “BG.sub.0: the initial background model (array of pixel-wise statistical models) extracted, e.g., by setting the means of Gaussian components of each pixel to the pixel value and setting the covariance matrix to a diagonal matrix with large positive entries. Alternatively, BG.sub.0 can be loaded from a database of previous models from the same scene.”).

Regarding Claim 10: Li discloses the determining whether each the image group belongs to a background image group or a foreground image group according to each the motion level of each the image group and an image quantity of each the image group, further including: comparing an image quantity of each of the M image groups with a quantity threshold; comparing a motion level of each of the M image groups with a motion threshold; thereby determining whether each the image group belongs to a background image group or a foreground image (Refer to para [048]; “Probability matrix p.sub.t 72 indicates the probability that each pixel value in frame F.sub.t 74 belongs to its respective distribution; a thresholding operation in thresholding processing module 76 results in a foreground mask 78 equivalent to that described in the foregoing embodiment of FIG. 2.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150310297 A1) in combination with Horowitz et al. (US 20190019332 A1).

Regarding Claim 4: Li discloses all the claimed elements as rejected above. Li does not expressly disclose a Euclidean distance calculator for classifying image and image groups. 

Horowitz teaches “image analysis, and in particular implementations to identifying shapes and capturing motions of objects in three-dimensional (3D) space.” More specifically, Horowitz teaches a “gesture-recognition system” for classifying the N sub-region images to the M image groups, which is based on each Euclidean distance between the characteristic data of each of the N sub-region images and a representative characteristic data of each of the M data sections (Refer to para [124]; “As illustrated in FIG. 6A, several different features of a hand can be determined such that a first feature set can include numbers of fingers in a frame, Euclidean distances between consecutive finger's tips, and absolute angles between consecutive fingers. In another implementation, a second feature can be the first feature set extended by the distances between consecutive finger tips and the position of the hand's palm. In yet another implementation, a third feature set can include features from the second feature set extended by the five angles between fingers and normal of hand's palm.”).



The suggestion/motivation for combining the teachings of Li and Horowitz would have been in order to calculate “distance between two nearest base points of a finger is calculated by multiplying a reversed normalized direction vector designated to a finger base point with the length of the finger. Further, the beginning of this vector is placed in the fingertip position and the end of the vector identifies the finger base point, as shown in silhouette 602. Silhouette 612 is an example of distance between two nearest base points of fingers. Silhouette 622 is an implementation depicting the ration of a finger's thickness to the maximal finger's thickness.” (at para [125], Horowitz).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Horowitz in order to obtain the specified claimed elements of Claim 4. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 5-9, 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210303890 A1
US 20180211113 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665